            Case 1:20-cv-03746-LJL Document 52 Filed 06/04/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
CONVERGEN ENERGY LLC, L’ANSE WARDEN
ELECTRIC COMPANY, LLC, EUROENERGY
BIOGAS LATVIA LIMITED, and LIBRA CAPITAL
US, INC.
                         Plaintiffs,
                                                                    Case No. 1:20-cv-03746
-against-
                                                                 NOTICE OF APPEARANCE
STEVEN J. BROOKS, NIANTICVISTA ENERGY
LLC, GREGORY MERLE, RIVERVIEW ENERGY
CORPORATION, DANIEL ESCANDON GARCIA,
RAMON URIARTE INCHAUSTI, CHIPPER
INVESTMENT SCR, SA, URINCHA SL, THEODORE
JOHN HANSEN, BRIAN R. MIKKELSON, and
CONVERGEN ENERGY WI, LLC,

                                   Defendants.

To the Clerk of this Court and all parties of record:
       Please take notice that Michael Stolper of Seiden Law Group LLP, hereby appears on behalf of
plaintiffs Convergen Energy LLC, L’anse Warden Electric Company, LLC, Euroenergy Biogas Latvia
Limited, and Libra Capital US, Inc. I certify that I am admitted to practice before this Court.

Dated: June 4, 2020
       New York, New York

                                                        Respectfully submitted,

                                                        By:/s/ Michael Stolper

                                                        MICHAEL STOLPER
                                                        SEIDEN LAW GROUP LLP
                                                        469 Seventh Ave, Suite 502
                                                        New York, New York 10018
                                                        (212) 337-3502

                                                        Counsel for Plaintiffs
